UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6446


JAZZMAN LEVERT DANIEL,

                    Plaintiff - Appellant,

             v.

BEN FRAZER, Richmond Police Department; JOSEPH RONAN, Richmond
Police Department; JACOB DEBOARD, Richmond Police Department,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:16-cv-00701-RAJ-RJK)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jazzman Levert Daniel, Appellant Pro Se. Richard Earl Hill, Jr., CITY ATTORNEY’S
OFFICE, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jazzman Levert Daniel appeals the district court’s orders deferring discovery and

denying relief on Daniel’s 42 U.S.C. § 1983 (2012) complaint. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Daniel v. Frazer, No. 2:16-cv-00701-RAJ-RJK (E.D. Va. June 12, 2017;

Mar. 27, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2